Judgment affirmed, with costs. Finding of fact No. 14 of plaintiff’s requests to find modified by striking out the words “ and direction ” in the last line thereof, and a new finding made as follows: “ The trench was not a part of the sewer system of the City of Buffalo.” All concur, except Thompson and Lewis, JJ., who dissent and vote for reversal on the law and for judgment in favor of the plaintiff for the amount of damages found. (The judgment dismisses the complaint in an action to enjoin maintenance of a nuisance and for damages.) Present — Sears, P. J., Taylor, Thompson, Crosby and Lewis, JJ.